DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 line 1 recites: “wherein said heating element support” should be --wherein said at least one heating element supports--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1; 6 recited “a vape device comprising: a housing; a battery within said housing” and the rest of the elements. However, it is ambiguous that Applicant just simply recited all the elements after the housing and the battery, but there is no structural relationship between the housing and the battery to the rest of the elements. Such as “a heating element, one or more chambers, an electronic interface, and a mouthpiece”, how do these elements relate to the housing/battery in term of structural relationship from one to another. Further, clarification is required.
	Claims 2-5;  and 7 are respectively depending on claims 1; 6 and also are rejected.

	Claims 2-3; and 9-10 recites: “a display device; and a processor”. However, it is ambiguous that Applicant just simply recited these elements, but where do these elements “a display device; and a processor” come from, are these element within the housing, the cartridge or the electronic interface; and how do these elements have any structural relationship with the housing or the rest of other elements. Therefore, further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0089508).
As per claim 1: Smith discloses a vape device 10 comprising: a housing 12; a battery 13 within the housing 13; a cartridge 14 comprising two or more chambers 16a, 16b each configured to hold a substance A/B to be vaped (as shown in fig. 1, Para. [0004]); at least one heating element (as shown in fig. 1; wherein the first and second release devices 15a, 15b comprises at least one of a heating element, a vibration generator an ultrasonic transducer, a piezoelectric transducer, and an atomizer) configured to vaporize the substances A/B in the two or more chambers16a, 16b; and an electronic interface 18 configured to allow selection of a chamber from which the substance is vaporized (see Abstract; wherein a controller (18) configured to communicate with the communication unit (17) and to receive data from the communication unit; and to determine an amount of first substance (a) to be released based on the data; and control the first and second release devices (15a, 15b) based on the determined amount of first substance (a)); and a mouthpiece 123 in communication with each of the two or more chambers 16a, 16b.
	As per claims 2-5: Smith discloses the vape device 10; further comprising a display device (not shown)(see Para. [0022]; wherein possibly a light device (not shown) for producing a glowing light similar to a lighted cigarette); and further comprising a processor running executable instructions (see Para. [0042]; wherein the controller 18 comprises a computing device 19a and non-transitory computer-readable medium 19b, that has instructions stored thereon that, if executed by the computing device 19a, cause the computing device 19a to control the vapor inhalation device 10 and to perform operations comprising); and wherein at least one heating element is divided between two or more chambers 16a,b (see figs. 1; 2b], Para. [0032]); and wherein the at least one heating element supports two or more wicks (see fig. 3; wherein in the wick wrap is on both side of the heater).

	As per claim 6: Smith discloses a vape device 10 comprising: a housing 12; a battery 13 within the housing 12; a battery 13 within the housing; a cartridge 14 comprising two or more chambers 16a,b each configured to hold a substance A/B to be vaped, the cartridge 14 further comprising a heating element (as shown in fig. 1; wherein the first and second release devices 15a, 15b comprises at least one of a heating element, a vibration generator an ultrasonic transducer, a piezoelectric transducer, and an atomizer) for each of the two or more chambers 16a,b; a mouth piece 123 in communication with each of the two or more chambers 16a,b (as shown in fig. 1); and wherein the cartridge 14 is rotatably attached to the housing 12 such that a user may connect a desired heating element to the battery by rotating the cartridge (see Para. [0024-0025]).

	Claim(s) 1- as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodcock (US2020/0037667).
As per claim 1: Woodcock discloses a vape device 1 comprising: a housing 30; a battery 32 within the housing; a cartridge 4 comprising two or more chambers 16/26 each configured to hold a substance 12/22 to be vaped (as shown in fig. 1); at least one heating element 15/25 configured to vaporize the substances in the two or more chambers 16/26 (see Para. [0027; 0029]); and an electronic interface 36 configured to allow selection of a chamber from which the substance is vaporized (see Para. [0033]; wherein the control circuit 36 is configured to control the supply of electrical power from the battery 32 to the heaters 15/25 in the respective cartridges 10, 12 so as to selectively generate a vapor from one or other or both cartridges for inhalation by a user); and a mouthpiece 8 in communication with each of the two or more chambers 16/26.

Allowable Subject Matter
Claim 8 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/						/Hae Moon Hyeon/Examiner, Art Unit 2831                                       Primary Examiner, Art Unit 2831